Citation Nr: 0636423	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  04-13 312	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1956 to June 
1958.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In November 2005, the Board remanded this case for additional 
development, and the case has been returned for further 
appellate review.

In September 2005, the veteran appeared at the Cleveland RO 
and testified via video before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.  


FINDINGS OF FACT

Audiological evaluation establishes that the veteran's 
hearing loss is consistent with no more than Level II hearing 
impairment in the right ear and Level V hearing impairment in 
the left ear.


CONCLUSION OF LAW

The criteria for an increased evaluation for bilateral 
hearing loss, currently evaluated as 10 percent disabling, 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2006).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify claimants for VA benefits of 
information necessary to submit in order to complete and 
support a claim and has a duty to assist claimants in the 
development of evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The VCAA notice requirements in this appeal have been 
satisfied by virtue of letters sent to the veteran in July 
2002 and November 2005.  These letters advised the veteran of 
the information necessary to substantiate his claim, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, the letters implicitly 
told the veteran to provide any relevant evidence in his 
possession.  See 38 C.F.R. § 3.159(b)(1); Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The July 2002 letter also informed the veteran that the 
effective date for payment purposes will be determined based 
on when VA receives the claim and when the evidence that 
establishes the basis for the disability rating was 
submitted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).  The 
claims file contains all available evidence pertinent to the 
claim, including VA Medical Center records and VA examination 
reports from February 2003 and December 2005.  The veteran 
was given ample notice and opportunity to provide evidence on 
his behalf or to inform VA of existing evidence that had not 
been obtained.  In March 2006, the veteran submitted a signed 
statement indicating he had no further evidence to submit.  
Therefore, the Board finds VA has satisfied the duty to 
assist in obtaining evidence

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which assigns 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4 (2006).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2006).  When an unlisted condition is encountered, it will 
be permissible to rate under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology, are closely 
analogous.  See 38 C.F.R. § 4.20 (2006).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time with 
consideration given to the propriety of staged ratings, that 
is, separate ratings for separate periods of time based on 
the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second.  The rating schedule 
establishes eleven auditory acuity levels designated from 
Level I for essentially normal hearing acuity, through Level 
XI for profound deafness.  VA audiological examinations are 
conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  The 
numeric designation of impaired hearing, Levels I through XI, 
is determined for each ear by intersecting the vertical 
column appropriate for the puretone decibel loss and the 
horizontal row appropriate to the percentage of 
discrimination.

The regulations provide that in cases of exceptional hearing 
loss, i.e., when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).  

In addition, 38 C.F.R. § 4.86(b) compensates for a pattern of 
hearing impairment that is an extreme handicap in the 
presence of any environmental noise.  This provision states 
that when the puretone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIA, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.  

The veteran's original 10 percent disability rating was 
assigned based on the results of a February 2003 VA 
audiological examination.  Average puretone thresholds were 
found to be 36 decibels in the right ear and 63 decibels in 
the left ear.  Speech recognition scores were 90 percent in 
the right ear and 60 percent in the left ear.  When applied 
to Table VI, these scores indicate Level II hearing 
impairment in the right ear and Level VI hearing impairment 
in the left ear.  When applied to Table VII, hearing 
impairment scores of Level II and Level VI correlate to a 10 
percent disability rating.  See 38 C.F.R. § 4.85.  

December 2005 VA audiological testing demonstrated average 
puretone thresholds of 43 decibels for the right ear and 50 
decibels for the left ear.  Speech recognition scores were 88 
percent for the right ear and 72 percent for the left ear.  
This is consistent with Level II hearing impairment in the 
right ear and Level V hearing impairment for the left ear.  
In such a case, the numeric designations correlate under 
Table VII to a 10 percent disability rating.  See 38 C.F.R. § 
4.85.  

The Board notes that the veteran's February 2003 puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz were 45, 30, 
30, 40 decibels for the right ear and 70, 55, 65, 60 decibels 
for the left ear.  The veteran's December 2005 puretone 
thresholds at 1000, 2000, 3000, and 4000 Hertz were 50, 40, 
35, 45 decibels for the right ear and 40, 45, 50, 65 decibels 
for the left ear.  These numbers demonstrate an exceptional 
pattern of hearing impairment in the left ear in February 
2003.  38 C.F.R. § 4.86(a).  When the puretone average of 63 
decibels is applied to Table VIA, however, it results in 
Level V hearing impairment.  Because it is less favorable to 
the veteran than the Level VI impairment indicated under 
Table VI, the Level V hearing impairment score is not applied 
to Table VII to calculate the veteran's disability rating.  
Thus, the Board finds that the veteran's bilateral hearing 
loss was properly assigned a 10 percent disability rating.

In this case, the veteran does not have any symptoms from his 
service-connected hearing loss that are unusual or are 
different from those contemplated by the schedular criteria, 
which already compensate for average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  For example, there is no 
evidence showing the veteran has required any period of 
hospitalization due to his hearing loss.  Nor has the veteran 
demonstrated that bilateral hearing loss has caused marked 
interference with employment or otherwise rendered 
impracticable the application of regular schedular standards.  
It is undisputed that his service-connected bilateral hearing 
loss has an adverse effect on the veteran's everyday life, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The Board must 
only address referral under § 3.321(b)(1) when exceptional or 
unusual circumstances are present.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  In the absence of evidence presenting 
such exceptional circumstances, the claim is not referred for 
consideration of an extraschedular rating; his disability is 
appropriately rated under the schedular criteria.

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A.         § 
5107(b); 38 C.F.R. §§ 3.102, 4.3 (2006).  As the audiological 
findings demonstrate a level of severity consistent with no 
more than the currently assigned 10 percent evaluation, the 
preponderance is against the veteran's claim for an increase, 
and it must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


